Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 12, 2022, wherein claim 1 is amended.  This application is a national stage application of PCT/IN2015/000274, filed July 6, 2015, which claims benefit of foreign application IN/MUM/2014, filed July 4, 2014.
Claims 1, 2, 7, 8, 10-13, 17, and 19-21 are pending in this application.
Claims 1, 2, 7, 8, 10-13, 17, and 19-21 as amended are examined on the merits herein.

Claim interpretation
Claim 1 has been amended so as to include the additional limitation, “wherein the composition is prepared by mixing (a) and (b) as a powder.” The claim, however, is directed to a composition, not to a method of making a composition.  Therefore this limitation is interpreted as defining a product-by-process limitation and merely requiring that the claimed product be one that could have been made by the claimed process.  Since the limitation is written in such a way as to not define any feature of the composition itself, the amended claims are interpreted as encompassing compositions that can be made by methods involving a step of mixing two components as powders, even if the composition is later treated in such a way as to render it into a different physical form.  For example, in the absence of evidence to the contrary there is no material difference between an aqueous solution made by mixing solutions of component (a) and (b) and one made by mixing (a) and (b) as powders, and then dissolving the combined powder in water.  Therefore such a solution would meet the limitations of the claim as amended.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak et al. (US pre-grant publication 2006/0286260, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 9, 10, 14, 15, 17, and 18 specify various additives and physical characteristics of the composition relating to its use as a pharmaceutical product.
Nayak et al. discloses that non-digestible maltodextrin, referred to by the trade name Fibersol® 2, is produced from cornstarch by pyrolysis and enzymatic treatment resulting in the conversion of a portion of the alpha-1,4 linkages to 1,2-, 1,3-, and 1,4- linkages. (p. 1 paragraph 4) This material is therefore a partially hydrolyzed and repolymerized starch as recited in claims 1 and 2.  Soluble fibers such as non-digestible maltodextrin are disclosed to reduce blood glucose, insulin, and cholesterol, and to be useful for treating diabetes and for weight control. (p. 1 paragraph 5) Nayak et al. specifically discloses a composition of non-digestible maltodextrin fiber with a natural gum, to increase high molecular weight components and produce an improved mouth feel. (p. 1 paragraphs 7, 10, 11) The compositions are described as not imparting a taste and sensory perception. (p. 2 paragraph 11) Other ingredients such as vitamins, minerals, and amino acids can be added to the composition as well. (p. 1 paragraph 14) The composition is preferably 0.001-50% of the natural gum by weight, with a low amount of moisture and the remainder being the non-digestible maltodextrin, along with flavors and sweeteners. (p. 2 paragraph 16) Examples are disclosed including example 1 on p. 2 which is an agglomerated powder containing 400g non-digestible maltodextrin and 100g low viscosity guar gum, with less than 5% moisture. (p. 2 paragraphs 18-23) This composition has a bulk density of about 0.25 g/cc, and anticipates the claimed invention.
Response to Arguments: Applicant’s arguments, submitted August 12, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.
Applicant argues that the new product-by-process limitation requiring that the composition be produced by a method involving mixing (a) and (b) as powders differentiates the claimed compositions from those of Nayak, which are disclosed to be agglomerates.  In particular, Applicant argues that an agglomerate is made by spraying an aqueous solution onto a powder, not by mixing two powders.  However, considering the methods by which agglomerates are made, this limitation is not seen to exclude agglomerated compositions.  As described by Turchiuli et al. (Reference included with PTO-892) agglomeration is a process used to improve and modify the properties of powders. (p. 168 left column first paragraph) Agglomeration is further disclosed as being carried out in two different ways, either by spraying an aqueous solution of one component onto powdered particles of the other component, or else making a mixture pf both particles and spraying water onto the mixture. (p. 168 right column first paragraph) Therefore an agglomerate falls within the limitations of a powder made by a process including a step of mixing powders (a) and (b) as recited in the present claims.  In addition, looking to the process described for example 1 of Nayak et al., this method uses a mixture of non-digestible maltodextrin and low viscosity guar gum as the starting material. (p. 2 paragraph 18) Therefore the starting material is a powder containing both components that would have been made by mixing components (a) and (b) as powders.  The fact that the mixture is later subject to agglomeration does not place it outside of the aforementioned product-by-process limitation.  Therefore the rejection is deemed proper and made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgens et al. (US patent 8617626, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 10 and 17 specify certain physical characteristics of the composition relating to its use as a pharmaceutical product.  Claims 11-13, 19, and 20 claim a method of treatment comprising administering this composition to treat abnormal blood lipid levels.
	Jurgens et al. discloses a pourable composition comprising a water-soluble dietary fiber and calcium. (column 1 lines 54-56) The composition preferably comprises about 40-80 wt% of the fiber. (column 1 lines 63-65) This composition can be easily incorporated into edible or drinkable products without altering the taste or appearance of the product, and is therefore tasteless and colorless. (column 2 lines 1-11)  Water soluble dietary fibers usable in the composition include various dietary fibers including partially hydrolyzed guar gum and modified indigestible maltodextrins, which is considered to be a partially depolymerized and repolymerized starch according to the claims. (column 3 lines 1-3, 13-37) In particular it is noted that Jurgens et al. specifically describes modified dextrin from wheat or maize having 50% 1,4 linkages, 30% 1,6 linkages, and approximately 10% each of 1,2 and 1,3 linkages.  The composition can be prepared by mixing a powder form of a dietary fiber and a powder form of an organic calcium salt. (column 3 lines 58-60) Preferably the composition has a density between 0.25-0.37 g/cc3. (column 4 lines 10-16) Specific compositions are prepared wherein the fiber is partially hydrolyzed guar gum (example 1 in column 4) or modified soluble dextrin “Nutriose”® FB 06, which according to Jurgens et al. previously cited is a modified starch having the claimed distribution of glycosidic linkages. (example 2 in column 5)
	Jurgens et al. does not specifically disclose a composition comprising both modified wheat or maize starch and partially hydrolyzed guar gum as recited in base claim 1.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these two dietary fibers in combination.  Specifically, Jurgens et al. recites “mixtures thereof” with respect to the list of dietary fibers usable in the composition, thereby suggesting combining any two of the recited soluble dietary fibers.
	With respect to the particular amounts of the two dietary fiber ingredients in the composition, Jurgens et al. does not specifically describe a composition comprising 80% modified starch and 20% partially hydrolyzed guar gum.  This claimed composition differs from the prior art in two respects.  Firstly, the compositions described by Jurgens et al. comprise both the dietary fiber and a significant amount of an organic calcium salt, thereby not allowing for the total dietary fibers to add up to 100% of the composition.  However, since Jurgens et al. discloses making the disclosed compositions by mixing the dietary fiber and the calcium salt, this disclosure would suggest making a composition totaling 100% of modified dextrin and partially hydrolyzed guar gum, in order to mix it with the calcium salt to produce the disclosed composition.
	Secondly Jurgens et al. does not disclose the specific ratio of 80% modified dextrin to 20% partially hydrolyzed guar gum.  However, one of ordinary skill in the art would have recognized that the amount of a particular ingredient in a dietary composition is a result-effective variable and would therefore have been motivated to optimize the amounts of the two dietary fibers in the composition to produce the maximum beneficial effect.
	For these reasons the invention taken as a whole is prima facie obvious.
	Response to Arguments: Applicant’s arguments, submitted August 12, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.
	Applicant’s arguments relate to the fact that Jurgens discloses an end product that includes calcium.  Applicant therefore proposes that practicing the invention described by Jurgens would only infringe the claimed invention if the person practicing the invention stops the process of making the product described by Jurgens et al. in such a way as to result in a composition comprising only the dietary fiber without the calcium.  However, this is not the case.  A composition can infringe a patent claim even if it is only produced temporarily as an intermediate in a longer process.  Therefore the mere fact of adding one dietary fiber to the other before adding the calcium would in fact produce an infringing composition.  For this reason the rejection is deemed proper and made FINAL.

Claims 1, 2, 7, 8, 10-13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US pre-grant publication 2006/0286260, of record in previous action)
The claimed invention is directed to a water-soluble dietary fiber composition comprising a partially hydrolyzed and repolymerized starch and partially hydrolyzed guar gum, and further requiring that the composition have a particular bulk density.  As recited in the claims, “partially hydrolyzed and repolymerized” is interpreted as requiring that this element of the composition be a polysaccharide that could have been produced by partial hydrolysis (i.e. breaking some of the native alpha-1,4 and/or alpha-1,6 linkages present in native starch) and repolymerization (i.e. addition of monosaccharides having any glycosidic linkage to the polysaccharide) regardless as to whether they are disclosed in the art as having been made by the specific process of partial hydrolysis and repolymerization.  This definition would cover a vast array of polysaccharides so long as they contain some portion of the alpha-1,4-linked polyglucosyl backbone of native starch.  Claim 1 further requires that the composition comprise about 80% by weight of the modified starch and about 20% by weight of the partially hydrolyzed guar gum, thereby allowing for only small amounts of any additional ingredient.  Claim 2 further specifies that the starch is dextrin from wheat or maize.  Claims 7 and 8 specify the untapped and tapped bulk densities of the composition.  Claims 10 and 17 specify various physical characteristics of the composition relating to its use as a pharmaceutical product.
Nayak et al. discloses that non-digestible maltodextrin, referred to by the trade name Fibersol® 2, is produced from cornstarch by pyrolysis and enzymatic treatment resulting in the conversion of a portion of the alpha-1,4 linkages to 1,2-, 1,3-, and 1,4- linkages. (p. 1 paragraph 4) This material is therefore a partially hydrolyzed and repolymerized starch as recited in claims 1 and 2.  Soluble fibers such as non-digestible maltodextrin are disclosed to reduce blood glucose, insulin, and cholesterol, and to be useful for treating diabetes and for weight control. (p. 1 paragraph 5) Nayak et al. specifically discloses a composition of non-digestible maltodextrin fiber with a natural gum, to increase high molecular weight components and produce an improved mouth feel. (p. 1 paragraphs 7, 10, 11) The compositions are described as not imparting a taste and sensory perception. (p. 2 paragraph 11) Other ingredients such as vitamins, minerals, and amino acids can be added to the composition as well. (p. 1 paragraph 14) The composition is preferably 0.001-50% of the natural gum by weight, with a low amount of moisture and the remainder being the non-digestible maltodextrin, along with flavors and sweeteners. (p. 2 paragraph 16) Examples are disclosed including example 1 on p. 2 which is an agglomerated powder containing 400g non-digestible maltodextrin and 100g low viscosity guar gum, with less than 5% moisture. (p. 2 paragraphs 18-23) This composition has a bulk density of about 0.25 g/cc, within the amount described in the claims.
Nayak et al. further discloses example 5 (p. 3 paragraph 41 – p. 4 paragraph 46) which is a composition of 425g non-digestible maltodextrin and 75g hydrolyzed guar gum having a bulk density of 0.2-0.4 g/cc.  The composition further comprises 0.25g dye, 0.75g sucralose flavor, 20g citric acid, and 3.0g orange flavor.  The total dry weight of the composition is therefore 524g, with about 81% by weight non-digestible maltodextrin, 14% guar gum, and 6% other ingredients.
	As discussed above, Nayak et al. is considered to anticipate the claimed invention, however, even assuming for the sake of argument that “low viscosity guar gum” as described in example 1 of Nayak et al. is not the same as partially hydrolyzed guar gum as described in claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to use PHGG in the disclosed composition, as Nayak et al. suggests this material as an embodiment of the gum to be used in the compositions.
	As presently amended, the claims are directed to a composition consisting of exactly 80% partially hydrolyzed and repolymerized starch and exactly 20% partially hydrolyzed guar gum.  This specific ratio differentiates the claimed composition from both the two-component blends in examples 1 and 2, which contain non-digestible maltodextrin and low viscosity guar gum in ratios other than 80:20, and from example 3-10 which contain other components besides the two specific dietary fibers.
	With respect to claims 11-13, 19, and 20, Nayak does not specifically disclose a method of administering the claimed composition to a human subject suffering form, for example, diabetes, abnormal blood glucose, abnormal blood lipid, or in need of weight control.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer such a composition to one of these subject populations, in view of the general teaching of Nayak that compositions of non-digestible maltodextrin and low-viscosity natural gum can be administered to treat these conditions.  Using a specific composition, such as that of example 1, would merely be the result of applying the specifically enumerated teachings of the reference.  Regarding the amount of the composition to be administered, according to MPEP 2144.04(II) a particular range for a variable in the prior art is considered to be obvious if the particular variable being optimized is a result-effective variable and the facts of the case support such a conclusion.  In the present case, administering a therapeutic composition to a subject must necessarily involve determining how much of the composition to administer.  Therefore one of ordinary skill in the art would have had to choose a dosage amount.  Furthermore the amount of a particular therapeutic agent to administer is necessarily a result-effective variable because administration of too much or too little of the compound would either have undesirable side effects or would have inadequate therapeutic benefit.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted August 12, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection for he same reasons given previously with respect to the rejection under 35 USC 102 above.  Therefore the rejection is deemed proper and made FINAL.

Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. as applied to claims 1, 2, 7, 8, 10-13, 17, and 19-21 above, and further in view of Brown et al. (Reference of record in previous action)
	The disclosure of Nayak et al. is discussed above.  While as discussed above, it would have been obvious to one of ordinary skill in the art to arrive at the specific dosage amounts recited in the claims when administering the composition to a human subject, even assuming for the sake of argument that these amounts are not obvious over Nayak et al. alone, Brown et al. discloses an analysis of various consumption amounts of dietary fiber supplements. (p. 33 table 1) daily doses of fiber ranged from 1.5-30 g, with an average of 9.5g overall.  Different sources of soluble fiber were analyzed including oat fiber, psyllium, pectin, and guar gum.
	It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to administer the composition described by Nayak et al. in an amount falling within the range of 0.1-50, 0.1-20, or about 10 g/day, based on the suggestion by Brown et al. that this amount is typical of prior art studies of dietary fiber for cholesterol lowering.  Furthermore, with respect to claim 19, one of ordinary skill in the art would have also found it to be obvious to administer less than the full recommended amount of the fiber supplement, for example 5g per day, and additionally to administer a different fiber supplement, in view of the fact that Brown et al. discloses that there exist multiple different types of soluble fiber suitable for cholesterol lowering. 
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted August 12, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection for the same reasons given previously with respect to the rejection under 35 USC 102 above.  Therefore the rejection is deemed proper and made FINAL.

Additionally, as described previously, the composition of example 1 of Nayak et al. is considered to anticipate the claimed invention and particularly to meet the newly introduced claim limitation of the composition being prepared by mixing (a) and (b) as a powder.  However, even assuming for the sake of argument that an agglomerated powder would not inherently anticipate a composition having this product-by-process limitation, it would still have been obvious to one of ordinary skill in the art to make the agglomerated powder by such as process in view of the disclosure of Turchiuli et al., (Reference included with PTO-892) rendering claims 1, 2, 7, 8, 10-13, 17, and 19-21 obvious.
Specifically, Turchiuli et al. discloses that agglomeration is a process used to improve and modify the properties of powders. (p. 168 left column first paragraph) Agglomeration is further disclosed as being carried out in two different ways, either by spraying an aqueous solution of one component onto powdered particles of the other component, or else making a mixture pf both particles and spraying water onto the mixture. (p. 168 right column first paragraph) Turchiuli et al. specifically discloses two methods including case A where a solution of binder is sprayed onto a powder, and case B where the powder and the binder are mixed as powders and water is sprayed onto the mixture. (p. 169 left column second paragraph) While the two methods can result in particles having different shapes, they have similar end-use properties and good flowability. (pp. 171-172 section 4, p. 174 right column last paragraph)
It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to make agglomerates as described by Nayak et al. by a method equivalent to case B described by Turchiuli et al., wherein the two components are mixed as powders and water is sprayed on the mixture during agglomeration.  One of ordinary skill in the art would have seen the disclosure of Turchiuli et al. as suggesting performing such a method because the reference discloses the actual end-use properties of agglomerates prepared by case A and case B as being equivalent, indicating that both methods are equally useful.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/31/2022